Citation Nr: 1417600	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post total knee replacement (TKR) right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to May 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) which recharacterized the Veteran's service-connected right knee disability to reflect that it was post-TKR, and assigned a 30 percent rating for the disability effective from November 1, 2009 (following expiration of the 100 percent schedular rating provided following a TKR).  The Veteran did not express disagreement with the effective dates assigned for the schedular postoperative total rating.  Hence, that period is not for consideration herein.  In May 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of that hearing is of record.  In September 2011, prior to leaving the Board, the VLJ who conducted the May 2011 videoconference issued a decision that denied the appealed claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, he requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies his request.  


FINDING OF FACT

Throughout since November 1, 2009, the Veteran's post-TKR right knee disability is reasonably shown to be manifested by chronic residuals consisting of severe painful motion or weakness.

CONCLUSION OF LAW

The Veteran's post-TKR, right knee disability warrants a 60 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Code (Code) 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). A February 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

As noted above, the Veteran was afforded a videoconference hearing in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the May 2011 videoconference hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's right post TKR and the representative specifically requested that the Veteran be granted a 60 percent evaluation for his knee due to severe pain and instability (which as noted above, is granted herein).  The hearing focused on the elements necessary to substantiate the claim.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

The Veteran's pertinent private and VA treatment records have been secured.  The RO arranged for VA examinations in September 2009 and December 2010.  The reports of these examinations note findings adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's post-TKR, right knee disability has been assigned a 30 percent [minimum schedular] rating under Code 5055 (for TKR).  His claim for increase was received in January 2009.

Under Code 5055 (for knee replacement (prosthesis)), a 100 percent rating is to be assigned for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or severe weakness in the affected extremity a [maximum] 60 percent rating is to be assigned.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

To warrant the next higher rating of 60 percent for post TKR knee disability, it must be shown that there are chronic residuals of severe motion limitation or weakness.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

Regarding severe painful motion, the Veteran repeatedly complained of right knee discomfort that flares during damp or raining conditions in his written statements.  See January 2011 VA Form 9.  On February 2009 VA examination, the Veteran indicated that his right knee pain "decreased" following his total knee replacement surgery and that the pain is "mainly gone at this time."  On December 2010 VA examination, he reported experiencing a "[p]ainful right knee" but identified the scale of his pain as only "2 or 3 out of 10."

Notably the Veteran's statements concerning his right knee pain are inconsistent with the representations he made to the February 2009 and December 2010 VA examiners.  Regardless there is no competent medical evidence of severe painful motion.  Notably, the December 2010 VA examiner measured flexion to 110 degrees with complaint of pain only at the end of range of motion.  (Normal ranges of motion of the knee are to 140 degrees in flexion and to 0 degrees in extension.  38 C.F.R. § 4.71a, Plate II.)  The December 2010 VA examination report demonstrates that the Veteran had only minimally impaired range of motion with the manifestation of pain.  Additionally, these findings are consistent with those documented by the February 2009 VA examiner who found flexion of the right knee to 110 degrees.  There is no competent medical evidence to contradict the findings of the VA examiner concerning the absence of severe painful motion.  

However, the Board does find that the medical evidence shows severe weakness in the right knee that meets the requirements for a 60 percent [maximum schedular after a year following implantation] rating for post TKR knee disability under Code 5055.  Specifically, the December 2010 VA examiner reported that the "[m]ediolateral ligament is loose and occasionally produces a clunky noise.  Anteroposterior movement is also loose with positive drawer test."  The diagnosis was "status total knee prosthesis of the right knee with evidence of instability both in the mediolateral as well as anteroposterior directions."

The findings of the December 2010 VA examiner are consistent with the contentions of the Veteran concerning his right knee weakness.  During his May 2011 hearing, the Veteran testified that his knee goes out of place and requires the use of a brace and the support of a cane "because it [is] very unstable."  He also reported that he experiences a lot of instability and, when getting up, he has to grab onto something and lift himself up.  He and his wife testified that his right knee gives out on a regular basis and he requires assistance with activities of daily living (such as getting dressed and getting out of the bathtub) as a result of his right knee weakness.  Accordingly, a 60 percent rating is warranted.

In light of the grant to 60 percent, no further discussion as to whether the knee disability warrants intermediate ratings (i.e., between 30 and 60 percent is necessary).  As the 60 percent rating is the maximum possible single schedular rating under Codes 5003 and 5256-5263 (for rating disabilities of the knee and leg), rating under any one of those Codes would not afford the Veteran a higher rating.  Notably, following implantation of the total knee prosthesis, range of motion studies have not revealed substantial limitations of motion, and combined ratings under such codes (for limitation of motion and instability) would not result in a rating exceeding the 60 percent now assigned for post-TKR residual disability.  Further, in the assignment of the 60 percent disability rating under Code 5055, the Board specifically relied upon the Veteran's complaints of weakness, giving way, and instability due to his service-connected right knee disability.  Accordingly, a separate rating for instability is also not warranted.

Furthermore, the Veteran's right knee scars have never during the appeal period been shown to be painful on examination.  The December 2010 VA examiner described the scars as well-healed.  Consequently, a separate compensable rating for scarring under 38 C.F.R. § 4.118, Codes 7802-7805 is not warranted.

Significantly, ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, Code 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a, Code 5161.  Based on the pathology shown (not involving the upper third of the thigh), in the instant case the amputation rule is a bar to a rating in excess of 60 percent.  Consequently, as a matter of law, a schedular rating in excess of 60 percent may not be assigned for the Veteran's post-TKR right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations or associated functional impairment due to the service-connected right knee disability that are not encompassed by the criteria for the scheduler currently assigned.  There is no evidence, or allegation, that the schedular criteria assigned are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his post-TKR, right knee disability.  On February 2009 VA examination, he reported that he retired from the postal service 2007, after 25 years of employment.  The matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

A 60 percent rating is granted for the Veteran's post-TKR right knee disability, subject to the regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


